       Case 1:18-cv-07439-LGS-SDA Document 103 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DK REAL ESTATE GROUP LLC, et al                              :
                                            Plaintiffs        :
                            -against-                         :   18 Civ. 7439 (LGS)
                                                              :
 KLEARWALL INDUSTRIES, LLC, et al                             :        ORDER
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 24, 2020, the Court issued an Order stating that “Defendants shall

file their motion for summary judgment and accompanying memorandum of law by July 15,

2020.” ECF 93. The Order set a briefing schedule and also “reminded the parties to comply

with the Court’s Individual Rules and Emergency Rules regarding page limits, exhibits and

courtesy copies. Id.;

        WHEREAS, the Court’s Individual Rules state that “[u]nless prior permission has been

granted, memoranda of law in support of and in opposition to motions are limited to 25 pages.”

Individual Rules III.B.1;

        WHEREAS, on July 15, 2020, Defendants filed two separate memoranda of law. ECF

95, 97. The two memoranda together are 35 pages, excluding headers, tables of contents and

tables of authorities. Id. The Defendants’ submissions accordingly violate both the Court’s June

24, 2020, Order and the Individual Rules. It is hereby

        ORDERED that Defendants’ motions for summary judgment are denied without

prejudice to renewal due to their failure to comply with the Court’s orders. It is further

        ORDERED that Defendants may file a motion for summary judgment and

accompanying memorandum of law by July 30, 2020. Plaintiffs may file an opposition and
      Case 1:18-cv-07439-LGS-SDA Document 103 Filed 07/16/20 Page 2 of 2




accompanying memorandum of law by August 21, 2020. Defendants may file a reply by

August 28, 2020. The parties are reminded to comply with the Court’s Individual Rules,

including the rules regarding page limits, exhibits and courtesy copies.

       The Clerk of Court is respectfully directed to close docket numbers 95 and 97.



Dated: July 16, 2020
       New York, New York




                                                 2
